EXHIBIT 10.15(ii)

FIRST AMENDMENT TO
EXECUTIVE SEVERANCE AGREEMENT
THIS FIRST AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT (this "Amendment") is made
as of February 24, 2009, by and between DUKE REALTY CORPORATION, an Indiana
corporation ("Company"), and DENNIS D. OKLAK ("Executive Officer").
RECITALS
A.Company and Executive Officer entered into that certain Executive Severance
Agreement dated December 18, 2007 ("ESA") with respect to separation benefits in
the event of Executive Officer's separation from the Company.
B.Company and Executive Officer now desire to amend the ESA in the manner
set forth herein and pursuant to the terms of this Amendment.
NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Executive Officer agree to amend the ESA as follows:


1.Amendment to ESA. Paragraph (e) under the definition of Change of Control is
hereby deleted in its entirety and the following is substituted in lieu thereof:
"(e) consummation of a merger or consolidation to which the Company is a party
(other than a merger or consolidation with a wholly-owned subsidiary of the
Company) or a share exchange in which the Company will exchange Company shares
for shares of another corporation as a result of which the persons who were
shareholders of the Company immediately before the effective date of such
merger, consolidation or share exchange will have beneficial ownership of less
than 50% of the combined voting power for election of directors of the surviving
corporation immediately following the effective date of such merger,
consolidation or share exchange."
2.Full Force and Effect. Except as set forth herein, all of the terms,
covenants, and conditions of the ESA shall remain in full force and effect. If a
conflict or inconsistency exists between the terms and provisions of this
Amendment and the terms and provisions of the ESA, the terms and provisions of
this Amendment shall control to the extent of any such conflict or
inconsistency.
3.Counterparts. This Amendment may be executed in multiple original
counterparts. Each counterpart shall be deemed to be an original for all
purposes, and all counterparts shall together constitute but one and the same
instrument.
4.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.


“Company”


DUKE REALTY CORPORATION, an Indiana corporation
By:
/s/    Robert M. Chapman
Robert M. Chapman
Chief Operating Officer





“Executive Officer”
/s/    Dennis D. Oklak
Dennis D. Oklak

















--------------------------------------------------------------------------------




FIRST AMENDMENT TO
EXECUTIVE SEVERANCE AGREEMENT
THIS FIRST AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT (this "Amendment") is made
as of February 24, 2009, by and between DUKE REALTY CORPORATION, an Indiana
corporation ("Company"), and STEVEN R. KENNEDY ("Executive Officer").
RECITALS
A.Company and Executive Officer entered into that certain Executive Severance
Agreement dated December 18, 2007 ("ESA") with respect to separation benefits in
the event of Executive Officer's separation from the Company.
B.Company and Executive Officer now desire to amend the ESA in the manner set
forth herein and pursuant to the terms of this Amendment.
NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Executive Officer agree to amend the ESA as follows:
1.Amendment to ESA. Paragraph (e) under the definition of Change of Control is
hereby deleted in its entirety and the following is substituted in lieu thereof:
"(e) consummation of a merger or consolidation to which the Company is a party
(other than a merger or consolidation with a wholly-owned subsidiary of the
Company) or a share exchange in which the Company will exchange Company shares
for shares of another corporation as a result of which the persons who were
shareholders of the Company immediately before the effective date of such
merger, consolidation or share exchange will have beneficial ownership of less
than 50% of the combined voting power for election of directors of the surviving
corporation immediately following the effective date of such merger,
consolidation or share exchange."
2.Full Force and Effect. Except as set forth herein, all of the terms,
covenants, and conditions of the ESA shall remain in full force and effect. If a
conflict or inconsistency exists between the terms and provisions of this
Amendment and the terms and provisions of the ESA, the terms and provisions of
this Amendment shall control to the extent of any such conflict or
inconsistency.
3.Counterparts. This Amendment may be executed in multiple original
counterparts. Each counterpart shall be deemed to be an original for all
purposes, and all counterparts shall together constitute but one and the same
instrument.
4.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




“Company”


DUKE REALTY CORPORATION, an Indiana corporation


By: /s/ Dennis D. Oklak
Name: Dennis D. Oklak
Title: Chief Executive Officer






“Executive Officer”
/s/ Steven R. Kennedy
Steven R. Kennedy










--------------------------------------------------------------------------------




FIRST AMENDMENT TO
EXECUTIVE SEVERANCE AGREEMENT
THIS FIRST AMENDMENT TO EXECUTIVE SEVERANCE AGREEMENT (this "Amendment") is made
as of February 24, 2009, by and between DUKE REALTY CORPORATION, an Indiana
corporation ("Company"), and JAMES B. CONNOR ("Executive Officer").
RECITALS
A.Company and Executive Officer entered into that certain Executive Severance
Agreement dated December 21, 2007 ("ESA") with respect to separation benefits in
the event of Executive Officer's separation from the Company.
B.Company and Executive Officer now desire to amend the ESA in the manner set
forth herein and pursuant to the terms of this Amendment.
NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Company and Executive Officer agree to amend the ESA as follows:
1.Amendment to ESA. Paragraph (e) under the definition of Change of Control is
hereby deleted in its entirety and the following is substituted in lieu thereof:
"(e) consummation of a merger or consolidation to which the Company is a party
(other than a merger or consolidation with a wholly-owned subsidiary of the
Company) or a share exchange in which the Company will exchange Company shares
for shares of another corporation as a result of which the persons who were
shareholders of the Company immediately before the effective date of such
merger, consolidation or share exchange will have beneficial ownership of less
than 50% of the combined voting power for election of directors of the surviving
corporation immediately following the effective date of such merger,
consolidation or share exchange."
2.Full Force and Effect. Except as set forth herein, all of the terms,
covenants, and conditions of the ESA shall remain in full force and effect. If a
conflict or inconsistency exists between the terms and provisions of this
Amendment and the terms and provisions of the ESA, the terms and provisions of
this Amendment shall control to the extent of any such conflict or
inconsistency.
3.Counterparts. This Amendment may be executed in multiple original
counterparts. Each counterpart shall be deemed to be an original for all
purposes, and all counterparts shall together constitute but one and the same
instrument.
4.Further Instruments. Each party will, whenever and as often as it shall be
reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered, any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.




“Company”


DUKE REALTY CORPORATION, an Indiana corporation


By: /s/ Dennis D. Oklak
Name: Dennis D. Oklak
Title: Chief Executive Officer






“Executive Officer”
/s/ James B. Connor
James B. Connor








